Case 6:21-cv-00536-WWB-DCI Document 13 Filed 04/13/21 Page 1 of 3 PageID 62




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

CLAUDIA ZARNESKY, individually
and on behalf of all others similarly
situated,

                  Plaintiff,                   Case No. 6:21-cv-00536

v.

FRONTIER AIRLINES, INC.,

                  Defendant.


         DEFENDANT’S AMENDED NOTICE OF RELATED ACTIONS

         Under Local Rule 1.07(c), “lead counsel has a continuing duty to notify the

judge of a related action pending in the Middle District or elsewhere.” But for

removal cases, the parties need not identify the original state-court

proceeding in this Notice.

         Counsel and unrepresented parties must also inform the Court about any

related cases previously filed with any court or administrative agency. And counsel

and unrepresented parties have a continuing duty to promptly inform the Court of

any newly filed similar or successive cases by filing an Amended Notice.

         I certify that the above-captioned case:

     ☒      IS related to pending or closed civil or criminal case(s) previously filed
            in this Court, or any other federal or state court, or administrative
            agency as indicated below:

            See Amended List of Related Actions, attached hereto as
            Exhibit A
Case 6:21-cv-00536-WWB-DCI Document 13 Filed 04/13/21 Page 2 of 3 PageID 63




        IS NOT related to any pending or closed civil or criminal case filed with
  ☐     this Court, or any other federal or state court, or administrative agency.



                                            Respectfully submitted,

                                            /s/ Jordan D. Maglich
                                            Ashley Bruce Trehan, FBN 0043411
                                            ashley.trehan@bipc.com
                                            Jordan D. Maglich, FBN 0086106
                                            jordan.maglich@bipc.com
                                            BUCHANAN INGERSOLL & ROONEY PC
                                            401 E. Jackson Street, Suite 2400
                                            Tampa, FL 33602
                                            Tel: (813) 228-8180
                                            Fax: (813) 229-8189

                                            and

                                            COOLEY LLP
                                            Aarti Reddy (California State Bar No.
                                            274889)
                                            (pro hac vice forthcoming)
                                            101 California Street, 5th Floor
                                            San Francisco, CA 94111-5800
                                            Telephone: +1 415 693 2000
                                            Facsimile: +1 415 693 2222
                                            Email:       areddy@cooley.com
                                            Attorneys for Defendant
                                            Frontier Airlines, Inc.




                                      -2-
Case 6:21-cv-00536-WWB-DCI Document 13 Filed 04/13/21 Page 3 of 3 PageID 64




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 13, 2021, I electronically filed the

foregoing and its attachment with the Clerk of the Court by using the CM/ECF

system and sent the foregoing and its attachment via email to the following counsel

of record:

Andrew J. Shamis, Esq.                    Manuel Hiraldo, Esq.
ashamis@shamisgentile.com                 MHiraldo@Hiraldolaw.com
SHAMIS & GENTILE, P.A.                    HIRALDO P.A.
14 NE 1st Avenue, Suite 705               401 E. Las Olas Blvd., Suite 1400
Miami, Florida 33132                      Fort Lauderdale, FL 33301

Scott Edelsberg, Esq.
scott@edelsberglaw.com
EDELSBERG LAW, PA
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
                           Attorneys for Plaintiff


                                             /s/ Jordan D. Maglich
                                             Ashley Bruce Trehan, FBN 0043411
                                             ashley.trehan@bipc.com
                                             Jordan D. Maglich, FBN 0086106
                                             jordan.maglich@bipc.com
                                             BUCHANAN INGERSOLL & ROONEY PC
                                             401 E. Jackson Street, Suite 2400
                                             Tampa, FL 33602
                                             Tel: (813) 228-8180
                                             Fax: (813) 229-8189
                                             Attorneys for Defendant Frontier
                                             Airlines, Inc.




                                       -3-
